Case 6:20-cv-00852-WWB-GJK Document 19 Filed 08/03/20 Page 1 of 2 PageID 55




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

JOSE E. RAMOS PEREZ,

                       Plaintiff,

v.                                                      Case No: 6:20-cv-852-Orl-78GJK

ATLAS APEX ROOFING, LLC,

                       Defendant.


                      NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d), I certify that the instant action:

     X      IS         related to pending or closed civil or criminal case(s) previously filed
                       in this Court, or any other Federal or State court, or administrative
                       agency as indicated below:
                       Abimael Rosado, et al v. Atlas Apex Roofing, LLC
                       Southern District of Florida
                       Case No.: 20-cv-60808

          IS NOT       related to any pending or closed civil or criminal case filed with this
                       Court, or any other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.


Dated: August 3, 2020

                                                         /s/ Jesse I. Unruh
                                                          Jesse I. Unruh, Esq.
                                                          Florida Bar No. 93121
                                                          Spire Law, LLC
                                                          2572 W. State Road 426, Suite 2088
                                                          Oviedo, Florida 32765
                                                          Telephone: (407) 494-0135
                                                          jesse@spirelawfirm.com
                                                          lauren@spirelawfirm.com


                                               1
 Case 6:20-cv-00852-WWB-GJK Document 19 Filed 08/03/20 Page 2 of 2 PageID 56




                                 CERTIFICATE OF SERVICE

       I hereby Certify that on this 3rd day of August, 2020, the foregoing was electronically filed

with the Court by using the Middle District of Florida’s CM/ECF portal, which will send a notice

of electronic filing to: John P. Salas, Esquire and Michael G. Green, II, Esquire, at

jp@jpsalaslaw.com, michael@jpsalaslaw.com at 8551 West Sunrise Boulevard, Suite 300,

Plantation, Florida 33322.



                                              /s/ Jesse Unruh
                                              Jesse Unruh




                                                 2
